United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1427
                          ___________________________

                                   Richard A. Burton

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

  Arkansas Secretary of State; Mark Martin, In his Official Capacity as Arkansas
  Secretary of State; Darrell S. Hedden, In his Individual and Official Capacity as
                       Chief of Police for State Capitol Police

                       lllllllllllllllllllll Defendants - Appellants
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                            Submitted: September 25, 2013
                              Filed: December 17, 2013
                                    ____________

Before WOLLMAN, BEAM, and SMITH, Circuit Judges.
                          ____________

SMITH, Circuit Judge.

       Richard A. Burton sued his former employer, Arkansas Secretary of State Mark
Martin ("Secretary of State"), in his official capacity, and the Chief of the Arkansas
State Capitol Police, Darrell Hedden, in his individual and official capacity,
(collectively, "state defendants") for race discrimination and retaliation under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. §
1983; and the Equal Protection Clause of the Fourteenth Amendment. Thereafter, the
state defendants moved for summary judgment. The district court denied the state
defendants' motion for summary judgment on Burton's race discrimination and
retaliation claims. The court concluded that Burton could pursue his Title VII claims
against all defendants but that the Eleventh Amendment barred his § 1983 claims
against the Secretary of State and his claims for monetary damages against the
Secretary of State and Chief Hedden in their official capacities. The district court also
denied Chief Hedden qualified immunity, concluding that Burton could pursue his §
1983 claims for prospective injunctive relief and monetary damages against Chief
Hedden in his individual capacity. Additionally, the district court denied summary
judgment to the state defendants as to mitigation of damages and punitive damages.
But the court granted summary judgment to the state defendants on Burton's 42 U.S.C.
§ 1981 claims, hostile-work environment claim, and claim of deprivation of a
protected property or liberty interest.

       The state defendants appeal the district court's denial of qualified immunity to
Chief Hedden on Burton's § 1983 claims for race discrimination and retaliation. They
also ask this court to review the district court's denial of summary judgment to them
on Burton's Title VII claims, contending that these claims are inextricably intertwined
with resolution of the qualified-immunity issue. For the following reasons, we affirm
the district court's decision in all respects, except we reverse its denial of qualified
immunity to Chief Hedden on Burton's § 1983 equal-protection retaliation claim
because no clearly established right exists under the Equal Protection Clause to be free
from retaliation. We remand for further proceedings consistent with this opinion.

                                     I. Background
      "We recite the facts in the light most favorable to [Burton] because [he] was the
non-moving party." Brown v. City of Jacksonville, 711 F.3d 883, 885 n.3 (8th Cir.
2013) (citation omitted).

                                          -2-
      From June 9, 2009, until his termination on April 12, 2010, Burton, an African
American, was employed as a certified law enforcement officer with the State Capitol
Police by the Secretary of State. Before joining the State Capitol Police, Burton
worked as a certified law enforcement officer with the Pine Bluff Police Department
for nearly four years.

      Chief Hedden offered Burton the officer position in a meeting with Sergeant
David Huggs. During the meeting, Chief Hedden advised Burton that he would be
working the 3:00 p.m. to 11:00 p.m. shift with Officer Norman Gomillion, Assistant
Chief Theo Pierce, and Officer Danny Winters, all white males. According to Burton,
Chief Hedden told Burton that this "shift was full of rednecks" and "from time to time
they may say some things that may be offensive" to Burton. Chief Hedden instructed
Burton to come see him "if they did anything that bothered [Burton]." Chief Hedden
also informed Burton that his salary would be $37,500 per year. Once Burton
successfully completed the six-month probationary period, Burton would receive
"[a]nother $2,500." Burton successfully completed the six-month probationary period.
On December 7, 2009, six months after Burton's hire, Chief Hedden made written
request to his immediate supervisor, Cathy Bradshaw, Deputy Secretary of State, to
give Burton a raise.

       Each person hired by the State Capitol Police receives a State Capitol Police
Policy and Procedures Manual and a Secretary of State Personnel Manual and is
instructed to read both. Among other things, the manuals contain policies regarding
complaints, appeals procedures, and standards of conduct. Burton acknowledged
receipt of both manuals on June 5, 2009.

      On December 8, 2009, Burton contacted Chief Hedden and informed him that
Officer Gomillion had made offensive remarks about Burton and Randy Hitch,
another African-American employee, to Robin Lang, a white, female member of the
housekeeping staff. Officer Gomillion referred to Burton and Hitch as "n****rs."

                                         -3-
Burton alleges that Officer Gomillion often used racial epithets in Lang's presence,
expressing his dislike for African Americans and his view that whites were superior
to blacks. Lang and Burton worked the same shift and discussed Officer Gomillion's
comments. When Officer Gomillion saw Lang with two African-American males,
Lang claims that Officer Gomillion said, "[Y]ou don't do that n****r thing, do you[?]"
When Lang asked Officer Gomillion what he meant, he replied, "[Y]ou don't do that
n****r thing, you don't date n****rs, do you?" Lang also claims that Officer
Gomillion "referred to [President] Obama at that time as being the n****r in the office
that was going to bring the United State[s] down." According to Lang, she often
considered reporting Officer Gomillion but felt like she would be wasting her time.

      Chief Hedden instructed Burton to prepare a written complaint regarding
Officer Gomillion's behavior. On December 9, 2009, Burton submitted a handwritten
complaint setting forth Officer Gomillion's racially offensive comments, as well as the
statements of Lang, Hitch, and Misty Lane, another employee. Chief Hedden told
Burton that he needed to type his complaint and resubmit it, which Burton did.

      After receiving Burton's complaint, Chief Hedden read it and the witness
statements and met with Officer Gomillion. As the district court noted, "[t]he record
evidence does not indicate Chief Hedden took any other steps to investigate." Burton
v. Martin, No. 4:11–cv–710 KGB, 2013 WL 598123, at *2 (E.D. Ark. Feb. 16, 2013).
Officer Gomillion denied making the racially offensive comments and offered to take
a polygraph test. On December 14, 2009, Chief Hedden issued Officer Gomillion a
"Letter of Counseling." In the letter, Chief Hedden advised Gomillion of the written
complaint lodged against him; "remind[ed] [him] that any derogatory or racially
motivated remarks can be considered harassment and will not be tolerated"; and
"cautioned that any future complaints regarding inappropriate, offensive, and/or
derogatory statements made toward African-Americans will be considered a violation
of Secretary of State Policy and Procedure and may result in corrective action against
[him]."

                                         -4-
       On January 22, 2010, Burton inquired via email about the status of his
complaint against Officer Gomillion. Chief Hedden denies receiving this email. On
January 25, 2010, Chief Hedden emailed Bradshaw to inquire about the status of his
raise request for Burton. The Secretary of State granted Chief Hedden's request to
increase Burton's pay on February 9, 2010.

       On February 16, 2010, Burton alleges that Officer Gomillion threw a set of keys
at Burton and Hitch. Burton notified Chief Hedden of the incident that evening. The
next day, Burton submitted a written statement regarding the incident to Sergeant
Huggs. Thereafter, Assistant Chief Larry Robinson, Sergeant Huggs, and Officer
Charlie Brice, who is also African American, met with Burton. Assistant Chief
Robinson showed Burton the at-will employment policy, which Burton understood as
providing "that anybody can be fired for any reason at any time." Assistant Chief
Robinson insisted that Burton read the policy, even though Burton had already made
clear that he knew what the policy stated. Assistant Chief Robinson then showed
Burton a "new shift rule[], saying that there is no bickering amongst employees."
Burton asked Assistant Chief Robinson if he was referring to Officer Gomillion and
inquired about the status of his complaint. Burton claims that Assistant Chief
Robinson replied that "if y'all stop aggravating [Officer Gomillion], this stuff wouldn't
happen."

       On March 26, 2010, Burton worked a traffic accident. Although State Capitol
Police Policy #2004-68 requires an officer to complete a traffic accident report prior
to the end of that officer's shift, Burton did not complete the report before the end of
his shift that day. According to Burton, when he attempted to complete the report,
Sergeant Huggs told him not to complete the report until Sergeant Huggs could show
Burton how to enter it into the computer system. Over the next few days, the
individuals involved in the accident called requesting copies of the accident report.
State law requires that the Arkansas State Police receive all traffic accident reports
within five days.

                                          -5-
       In March 2010, Burton requested to work part-time for a private party providing
security. Chief Hedden approved this request but warned Burton not to let his part-
time work interfere with his full-time job. On March 30, 2010, Burton was scheduled
to work beginning at 3 p.m., but he overslept after having worked at his other job on
the night of March 29, 2010, until 7 a.m. on March 30, 2010. Burton called in at
approximately 5:30 or 6 p.m. and spoke with Sergeant Huggs, who told Burton not to
come in and to report the following day.

       The next day, Burton reported to work, and Chief Hedden showed Burton how
to enter the accident report into the system. That same day, Burton was issued an
"Official Letter of Reprimand" based on his failure to report to work as scheduled on
March 30, 2010, and failure to complete the accident report in a timely manner. With
regard to absence on March 30, 2010, the letter stated:

             On Tuesday March 30, 2010, you failed to report for duty
             as scheduled and also failed to contact this department in
             adequate time so arrangements could be made with other
             personnel for proper shift coverage. You made contact with
             the department at approximately 6:00pm on March 30,
             2010, three hours after the start of your shift, and stated you
             had over slept [sic]. Sergeant Huggs advised you at that
             time not to report for duty on that date due to half of the
             shift being completed.

The letter directed Burton to "make note of the following departmental policies." First,
"Policy Number 2004-55 'POLICE OFFENSES: DISCIPLINARY,'" provided for
employee discipline for "[a]bsence from duty without approved leave." Second, "State
Capitol Police General Orders #1" provided that "[a]ll Capitol Police personnel must
report for duty on time and according to their shift schedule." Third, "Policy #2004-
65" concerning "Punctuality" provided that "[e]mployees shall be present for duty as
scheduled unless a supervisor authorizes absence."


                                          -6-
      With regard to Burton's off-duty employment, the letter stated:

      On Thursday March 4th 2010, you sent me a memorandum requesting
      authorization to work off-duty at the Rockefeller Mansion on Monday
      nights. I approved this request and provided you with a memorandum
      dated Friday March 5th 2010 stating "that if any situation arises that may
      conflict with the operations of this department or adversely affect the
      Capitol Police or Secretary of State's Office this off-duty employment
      will discontinue."

The letter directed Burton to "take note of" "Policy #2004-51" concerning "Off -Duty
Employment," which provides that "[n]o Officer . . . of this department shall engage
in any outside employment . . . which is in conflict with the duties of his/her
employment, or which is adverse to the interest of the Secretary of State's office or the
State Capitol Police."

      Finally, as to Burton's failure to timely complete the accident report, the letter
provided:

      On Friday March 26, 2010 at approximately 15:56 hours (3:00 pm), you
      were dispatched to a reported automobile accident at Capitol Avenue and
      Wolf Street. You responded to the accident and wrote two citations to
      one of the individuals involved in the accident. You[] worked the
      remainder of the shift on March 26th without completing the accident
      report or turning in the citations issued. You worked on March 27, 2010
      from 3:00[]pm until 11:00 pm and again failed to complete the accident
      report or turn in the citations issued.


      The citizens involved in the accident requested a copy of the accident
      report on March 29th, 30th, and 31st and have had to be told by this
      office that the investigating officer has not completed the accident report
      as of this date. You have had adequate time to complete the accident
      report and have it and all related documents turned in to this office.

                                          -7-
The letter directed Burton to "make note of the following departmental policies." First,
"Policy #2004-68" entitled "Report: Police Procedures" directed officers to complete
reports "at any time police services are requested, or any[]time police action is
required or taken." Officers must "accurately complete[]" the reports under
"prescribed procedure and submit[ ]to the supervisor prior to going off shift, unless
a supervisor authorizes additional time." Second, "Policy #2004-69" entitled "Report:
Failure to Prepare" provided that officers responding to a call, observing an offense,
or receiving information from a complainant must "prepare a report, regardless of the
action taken." It advised that an officer's "[f]ailure to prepare a report for an assigned
case or from information received from a complainant or personal observation shall
be cause for disciplinary action."

      The letter concluded by finding Burton in "clear violation" of Policy #2004-65,
Policy #2004-55, Policy # 2004-68, and Policy # 2004-69. In addition to denying
Burton approval for continued off-duty employment, the letter also stated:

      You are also requested by this department to provide a written
      memorandum, within five days, explaining your reasons for failing to
      properly complete an accident report in a timely manner and your
      reasons for failing to report for duty as scheduled on March 30th 2010.
      You are also advised that March 30th 2010 will be recorded as leave
      without pay.

      You are advised that any future violations of department policies and/or
      procedures can result in additional disciplinary actions up to and
      including termination of employment.

      A copy of this Official Letter of Reprimand will be provided to you and
      a copy will be placed in your personnel file.

      Burton did not provide the memorandum within the requested five-day period.


                                           -8-
On April 7, 2010, Chief Hedden contacted Harmony Daniels of the Secretary of
State's Human Resources Department to advise Daniels of Burton's failure to provide
the memorandum. Daniels informed Chief Hedden that Burton's failure to provide the
memorandum is "an additional violation" and directed Chief Hedden to "remind him
that a written memorandum is due. Failure to comply with the request could result in
further correcti[ve] action, up to and including termination of employment." Chief
Hedden claims that he reminded Burton via email and text message to submit the
memorandum, but Burton disputes receiving such communications.

      On April 9, 2010, Chief Hedden reported Burton's failure to provide the
memorandum to Bradshaw and "recommend[ed] [Burton's] employment as a Police
Officer of this department be discontinued." In Chief Hedden's memorandum to
Bradshaw, he stated:

      Because of Officer Burton's failure to follow policy and procedures that
      has led this department to issue an Official Letter of Reprimand, and
      because Officer Burton has willfully failed to follow the instructions and
      orders issued by supervisory personnel, he has failed to satisfactorily
      perform the duties of a police officer as required by this department.
      With this type of action it is apparent to this department that Officer
      Burton has chosen and will not be able to complete the 12–month
      probationary period1 satisfactorily.

      1
       As the district court explained:

      The Arkansas Commission on Law Enforcement Standards requires all
      certified law enforcement officers to complete a 12–month probationary
      period. Mr. Burton maintains that he completed this 12–month period
      while working at the Pine Bluff Police Department, while defendants
      maintain he was required to complete a 12–month probationary period
      with the State Capitol Police, as well.

Burton, 2013 WL 598123, at *3 n.3. We will address the relevance of Burton's status
as a probationary employee infra.

                                          -9-
      On April 12, 2010, Burton was terminated for "[f]ailure to meet Commission
12[-]month probationary standards."

       Burton brought suit against the Secretary of State, in his official capacity, and
Chief Hedden, in his individual and official capacity for race discrimination and
retaliation under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e, et seq.; 42 U.S.C. § 1983; and the Equal Protection Clause of the Fourteenth
Amendment. The state defendants then moved for summary judgment. The district
court denied the state defendants' motion for summary judgment on Burton's race
discrimination and retaliation claims. The court concluded that Burton could pursue
his Title VII claims against all defendants but that the Eleventh Amendment barred
his § 1983 claims against the Secretary of State and his claims for monetary damages
against the Secretary of State and Chief Hedden in their official capacities. The district
court also denied Chief Hedden qualified immunity, concluding that Burton could
pursue his § 1983 claims for prospective injunctive relief and monetary damages
against Chief Hedden in his individual capacity. Additionally, the district court denied
summary judgment to the state defendants as to mitigation of damages and punitive
damages. But the court granted summary judgment to the state defendants on Burton's
42 U.S.C. § 1981 claims, hostile-work environment claim, and claim of deprivation
of a protected property or liberty interest.

                                     II. Discussion
       The state defendants appeal the district court's denial of qualified immunity to
Chief Hedden under § 1983 for Burton's race discrimination and retaliation claims.
They also appeal the district court's denial of summary judgment to them on Burton's
Title VII race discrimination and retaliation claims. They ask this court to exercise
pendent jurisdiction, arguing that the appeal of these claims is "inextricably
intertwined" with the qualified-immunity interlocutory appeal.




                                          -10-
                                A. Qualified Immunity
       We have jurisdiction under the collateral-order doctrine "to consider an
interlocutory appeal of an order denying qualified immunity to the extent the appeal
seeks review of purely legal determinations made by the district court." Mitchell v.
Shearrer, 729 F.3d 1070, 1073 (8th Cir. 2013) (quotations and citations omitted).
Therefore, "we have jurisdiction to consider whether the facts, taken in the light most
favorable to [Burton], support a finding that [Chief Hedden] violated [Burton's]
clearly established constitutional rights." Id.

       A government official is entitled to qualified immunity "from liability in a
§ 1983 action unless the official's conduct violates a clearly established constitutional
or statutory right of which a reasonable person would have known." Id. at 1074
(citations omitted). We apply a de novo standard of review to a district court's denial
of summary judgment based on qualified immunity. Id. (citation omitted). We are
obligated to "view the facts in the light most favorable to [Burton], accepting as true
the facts that the district court found were adequately supported, as well as the facts
the district court likely assumed." Id. (citation omitted).

       We apply a two-step analysis in making qualified-immunity determinations:
"(1) whether the facts shown by the plaintiff make out a violation of a constitutional
or statutory right, and (2) whether that right was clearly established at the time of the
defendant's alleged misconduct." Id. (citations omitted). We are "permitted to exercise
[our] sound discretion in deciding which of the two prongs of the qualified immunity
analysis should be addressed first in light of the circumstances in the particular case
at hand." Pearson v. Callahan, 555 U.S. 223, 236 (2009).

         "There is no question that [Burton's] right to be free from racial
. . . discrimination was well-established at the time of [his] termination." Wimbley v.
Cashion, 588 F.3d 959, 963 (8th Cir. 2009) (citing Civil Rights Act of 1964
§ 703(a)(1), 42 U.S.C. § 2000e-2(a)(1) ("It shall be an unlawful employment practice

                                          -11-
for an employer to . . . discharge any individual . . . because of such individual's race,
color, religion, sex, or national origin. . . . ")). We have previously recognized that
"[t]he constitutional right to be free from [racial] discrimination is so well established
and so essential to the preservation of our constitutional order that all public officials
must be charged with knowledge of it." Id. (quotation and citation omitted). Therefore,
we will address whether the facts, taken in the light most favorable to Burton,
demonstrate the violation of Burton's constitutional rights.

                      1. Section 1983 Race Discrimination Claim
       A plaintiff bringing a race discrimination claim may prove his case "by
providing direct evidence of discrimination or by creating an inference of unlawful
discrimination through the McDonnell Douglas2 analysis." Bone v. G4S Youth Servs.,
LLC, 686 F.3d 948, 953 (8th Cir. 2012) (citation omitted). Burton presented no direct
evidence of discrimination; therefore, "he must establish [race] discrimination through
the McDonnell Douglas burden-shifting framework." Twiggs v. Selig, 679 F.3d 990,
993 (8th Cir. 2012) (citation omitted). Burton "must show (1) he is a member of a
protected class, (2) he met his employer's legitimate expectations, (3) he suffered an
adverse employment action, and (4) the circumstances give rise to an inference of
discrimination." Pye v. Nu Aire, Inc., 641 F.3d 1011, 1019 (8th Cir. 2011) (citation
omitted). Burton may "satisfy the fourth part of the prima facie case in a variety of
ways, such as by showing more-favorable treatment of similarly-situated employees
who are not in the protected class." Id. (citation omitted). The state defendants must
provide "a non-discriminatory, legitimate justification for [their] conduct, which
rebuts the employee's prima facie case." Bone, 686 F.3d at 954 (quotation and citation
omitted). "Once the [state defendants] provide[] this reason, the presumption of
discrimination disappears, requiring [Burton] to prove that the proffered justification
is merely a pretext for discrimination." Twiggs, 679 F.3d at 993 (quotation and citation
omitted).


      2
       McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                          -12-
        In their brief, the state defendants implicitly assume that Burton has satisfied
his prima facie case and move directly to stages two and three of the McDonnell
Douglas burden-shifting framework, contending that "[b]ecause [they] have shown
a valid non-discriminatory reason for Mr. Burton's termination, '[t]he plaintiff must
show that he and [the comparators] are similarly situated in all relevant respects.'"
Brief of Appellants, Ark. Sec'y of State v. Burton, No. 13-1427, 2013 WL 1887005,
at *17 (8th Cir. Apr. 29, 2013) (third and fourth alterations in original) (quoting
Wimbley v. Cashion, 588 F.3d 959, 962 (8th Cir. 2009)). We may "assum[e], without
deciding, that [Burton] presented a prima facie case of race . . . discrimination." Bone,
686 F.3d at 954 (citation omitted). Additionally, Burton has not challenged the district
court's finding that the state defendants articulated non-discriminatory, legitimate
justifications for terminating Burton due to his

      fail[ure], among other things, (1) to report to work as scheduled on
      March 30, 2010; (2) to inform his employer of his absence so that
      arrangements could be made for proper shift coverage; (3) to complete
      a traffic accident report before the end of his shift; and (4) to submit a
      written memorandum as requested by Chief Hedden. These alleged
      violations of company policy constitute evidence of a legitimate,
      nondiscriminatory basis for Mr. Burton's termination.

Burton, 2013 WL 598123, at *8 (citing Putnam v. Unity Health Sys., 348 F.3d 732,
736 (8th Cir. 2003) ("Our cases have repeatedly held that insubordination and
violation of company policy are legitimate reasons for termination.")). And, we
conclude that the district court correctly determined that the state defendants satisfied
this non-onerous burden. See Bone, 686 F.3d at 954 ("This burden is not onerous.").

       Therefore, Burton must "prove that the proffered justification[s] [are] merely
a pretext for discrimination." Id. at 955 (quoting Pope v. ESA Servs., Inc., 406 F.3d
1001, 1007 (8th Cir. 2005)). Burton bears "the burden of persuasion at all times." Id.
(citing Pope, 406 F.3d at 1007). At this stage, Burton's obligation to demonstrate "a


                                          -13-
genuine issue of material fact regarding pretext merges with the ultimate burden of
persuading the court that [Burton was] the victim of intentional discrimination." Id.
(quotation and citation omitted). "Proof of pretext, coupled with a strong prima facie
case, may suffice to create a triable question of fact as to whether the termination was
motivated by intentional discrimination." Id. (quotation and citation omitted).

       Burton argues, and the district court concluded, that Burton established pretext
by demonstrating that similarly situated coworkers were treated more favorably. See
Burton, 2013 WL 598123, at *9 (determining that Burton "identified Officer [Robert]
Barham as a Caucasian employee who repeatedly reported to work late" and "reported
to work late on three occasions during March and April 2010" without being required
to "prepare a memorandum explaining his conduct").

      "At the pretext stage, 'the test for determining whether employees are
      similarly situated to a plaintiff is a rigorous one.'" Bone v. G4S Youth
      Servs., LLC, 686 F.3d 948, 956 (8th Cir. 2012) (quoting Rodgers v. U.S.
      Bank, N.A., 417 F.3d 845, 853 (8th Cir. 2005), abrogated on other
      grounds by Torgerson [v. City of Rochester], 643 F.3d 1031 [(8th Cir.
      2011) (en banc)]). To succeed with this argument, [Burton] must show
      that [he] and the [white] employees were "similarly situated in all
      relevant respects." Id. (quoting Rodgers, 417 F.3d at 853). That is, the
      employees "used for comparison must have dealt with the same
      supervisor, have been subject to the same standards, and engaged in the
      same conduct without any mitigating or distinguishing circumstances."
      Wierman v. Casey's Gen. Stores, 638 F.3d 984, 994 (8th Cir. 2011)
      (quoting Cherry v. Ritenour Sch. Dist., 361 F.3d 474, 479 (8th Cir.
      2004)).

Muor v. U.S. Bank. Nat'l Ass'n, 716 F.3d 1072, 1078 (8th Cir. 2013). "Furthermore,
'[t]o be probative evidence of pretext, the misconduct of more leniently disciplined
employees must be of comparable seriousness.'" Bone, 686 F.3d at 956 (alteration in
original) (quoting Rodgers, 417 F.3d at 853 (quoting Harvey v. Anheuser-Busch, Inc.,
38 F.3d 968, 972–73 (8th Cir. 1994))).

                                         -14-
       Although the standard for determining whether employees are similarly situated
is "rigorous" at the pretext stage, see Muor, 716 F.3d at 1078, we do not require the
plaintiff to produce evidence of "a clone." Ridout v. JBS USA, LLC, 716 F.3d 1079,
1085 (8th Cir. 2013). This court has previously described the inquiry as follows:

             The "similarly situated co-worker inquiry is a search for a
      substantially similar employee, not for a clone." Chaney v. Plainfield
      Healthcare Ctr., 612 F.3d 908, 916 (7th Cir. 2010). In order to rely on
      comparator evidence such as [Burton] offers, he must prove only that the
      other employees were "similarly situated in all relevant respects." Lynn
      v. Deaconess Med. Ctr.-W. Campus, 160 F.3d 484, 487 (8th Cir. 1998)
      (quoting Harvey v. Anheuser–Busch, Inc., 38 F.3d 968, 972 (8th Cir.
      1994)). To demonstrate that they are "similarly situated," he "need only
      establish that he or she was treated differently than other employees
      whose violations were of comparable seriousness." Id. at 488 (quotation
      omitted, emphasis added). In Lynn we explicitly rejected the notion that
      comparator analysis requires that the compared employees engaged in
      "the exact same offense." Id. We observed that demanding that the
      compared employees have engaged in precisely identical conduct would
      make an employee's conduct which was more serious than that of the
      plaintiff irrelevant to the analysis. Id. "Common sense as well as our case
      law dictates that we reject such an approach." Id.

             The [EEOC v.] Kohler3 rule could appear inconsistent with our
      court's earlier precedent including the Lynn case. To the extent that there
      were a real conflict, however, Kohler would yield to the earlier rule. See
      Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc). We
      do not interpret Kohler to present a conflict because it simply stands for
      the unremarkable proposition that the ideal comparator will match the
      characteristics of the plaintiff employee in as many respects as possible.
      See 335 F.3d at 766. While no employee is a precise clone of another,
      see Chaney, 612 F.3d at 916, the probative value of comparator evidence
      will be greatest when the circumstances faced by the putative
      comparators are most similar to the plaintiff's. Where evidence

      3
       716 F.3d 1079 (8th Cir. 2003).

                                         -15-
      demonstrates that a comparator engaged in acts of "comparable
      seriousness" but was disciplined differently, a factfinder may decide
      whether the differential treatment is attributable to discrimination or
      some other cause. See Lynn, 160 F.3d at 489.

            The facts in Lynn are instructive. In that case, nurse Lynn had been
      previously disciplined for tardiness, a disrespectful attitude, lack of
      productivity, failure to assist a patient with therapeutic equipment, and
      incorrect document preparation. 160 F.3d at 486. He was eventually
      discharged because his work performance reflected "a serious lack of
      appropriate nursing judgment." Id. Lynn's comparator was another nurse
      named Mohr who had been repeatedly sleeping on the job, but who
      received only minor and belated discipline. Id. at 487 The district court
      considered Mohr's infractions to be different in type and thus not
      comparable; Mohr also had a less extensive disciplinary history than
      Lynn. Id.

             We reversed the grant of summary judgment to Lynn's employer
      after concluding that the district court had erred by ignoring Lynn's
      comparator analysis. Id. at 488. While a factfinder could find the
      differences between Lynn and Mohr sufficient to defeat a claim of
      pretext, it would not e obligated to do so. Id. Mohr's sleeping on the job
      was a more serious offense than anything Lynn had been accused of,
      particularly since it had sometimes occurred while Mohr was the only
      nurse on duty. Id. In addition, the two had different disciplinary histories,
      at least arguably the result of disparate treatment. Id. Lynn had a sterling
      performance record prior to working under his last supervisor who was
      notably quicker to discipline him than Mohr. Id. Since Mohr's record
      showed "the same kind of 'serious lack of appropriate nursing judgment'
      that resulted in Lynn's discharge," the comparator analysis was sufficient
      to create a genuine fact issue over pretext. Id. at 489.

Id. at 1085–86 (concluding, in an age discrimination case, that a younger coworker
was "a valid comparator for [the employer's] insubordination justification for its
discharge of [the plaintiff]" where the younger coworker "[c]raft[ed] a mock Ku Klux



                                          -16-
Klan hood and display[ed] it to an African American employee," and the plaintiff
"rais[ed] [his] voice during an argument on a loud factory floor").

      In the present case, we agree with the district court that Burton presented
evidence at the pretext stage of at least one similarly situated coworker, Officer Robert
Barham, a Caucasian employee.4 First, the state defendants do not contest that Chief
Hedden served as the supervisor to both Burton and Officer Barham. See Muor,
716 F.3d at 1078.

       Second, we conclude that Burton and Officer Barham were "subject to the same
standards." See id (quotation and citation omitted). The state defendants argue that the
same standards did not apply to Burton and Officer Barham because Burton was a
probationary employee, while Officer Barham was not. According to the state
defendants, although Burton had completed his six-month probationary period under
the Secretary of State's policy, he was still under a 12-month probationary period
pursuant to Arkansas Commission on Law Enforcement Standards and Training
Regulation 1003 ("Regulation 1003"). Chief Hedden referred to Regulation 1003 in
his April 9, 2010 memorandum recommending Burton's termination; it provides that
"[e]very officer employed or appointed below the level of department head shall
satisfactorily complete a probationary period of not less than twelve (12) months with
the employing department." The state defendants maintain that "[t]his court has
repeatedly ruled that probationary employees are not similarly situated to veteran,
non-probationary employees as a matter of law." Brief of Appellants, Ark. Sec'y of
State v. Burton, No. 13-1427, 2013 WL 1887005, at *18 (8th Cir. Apr. 29, 2013)
(citing Bogren v. Minnesota, 236 F.3d 399, 405 (8th Cir. 2000)). They conclude that
because Burton was a probationary employee under Regulation 1003, Officer Barham,
a non-probationary employee, is not a valid comparator.

      4
      Burton also asserts that Officers Norman Gomillion and James Wiley are valid
comparators. Because we conclude that Officer Barham is a valid comparator, we
need not address whether these additional officers are also valid comparators.

                                          -17-
       In response, Burton asserts that he was not a probationary employee under
Regulation 1003 because he had previously completed this 12-month probationary
period while working at the Pine Bluff Police Department and thus was a certified
officer at the time the Secretary of State's office hired him. Alternatively, Burton
argues that Officer Barham was a probationary employee when he engaged in conduct
similar to Burton's conduct.

       Assuming, without deciding, that Burton was a probationary employee at the
time of his termination, we conclude that Burton and Officer Barham were subject to
the same standards because Officer Barham was also a probationary employee when
he engaged in the relevant conduct. Officer Barham was placed on six-months
probation on June 28, 2012, by Chief Hedden for failing to meet the firearm
qualification. During this six-month probationary period, Officer Barham was issued
a "Letter of Reprimand/Suspension" on October 2, 2012, for, among other things,
being late for work on August 30, 2012; September 5, 2012; September 28, 2012; and
October 2, 2012.

       Finally, we conclude that Burton has "establish[ed] that he . . . was treated
differently than [Officer Barham,] whose violations were of comparable seriousness."
Ridout, 716 F.3d at 1085 (quotation and citation omitted). Burton has presented
evidence that while both he and Officer Barham failed to report timely to work or
missed work, Officer Barham was not terminated for such conduct. Burton admittedly
failed to report to work on March 30, 2010, because he overslept after working off-
duty the prior day. The "Official Letter of Reprimand" stated that Burton violated
Policy #2004-65 (Punctuality) and Policy #2004-55 (Absence from duty without
approved leave) based on this incident. Burton was ultimately terminated for failing
to write the requested memorandum explaining his conduct. By contrast, Officer
Barham has a litany of offenses concerning his failure to report timely to work and




                                       -18-
abuse of leave, for which he was never terminated and, save for one instance, not
required to write a memorandum.5

      5
       Officer Barham's offenses are as follows:

      1. On November 7, 2008, Chief Hedden issued Officer Barham a "Letter of
Counseling" regarding Officer Barham's "fail[ure] to contact this department prior to
the beginning of [his] shift to indicate [he] would not be at work" on November 6,
2008. "[O]ver four hours after the start of [his] scheduled shift," Officer Barham had
contacted the department "and explained [he] had over slept." The letter provided that
Officer Barham was in violation of, among other things, Policy #2004-65
(Punctuality). Chief Hedden requested that Officer Barham "provide a written
memorandum explaining [his] reasons for failing to report for duty as scheduled on
November 6, 2008." Unlike Burton, Officer Barham did provide the requested
memorandum. But, we note that, although both Burton and Officer Barham violated
department policy by oversleeping and failing to timely report to work, Chief Hedden
issued Officer Barham a "Letter of Counseling" that was "not a form of disciplinary,
but [was] presented to [Officer Barham] as a form of training in hopes [Officer
Barham] [would] consider [his] actions and take appropriate steps to prevent this from
happening in the future." By contrast, Chief Hedden issued Burton an "Official Letter
of Reprimand" for similar conduct.

        2. On March 15, 2009, Chief Hedden issued Officer Barham a "Letter of
Reprimand" for abuse of sick leave, in violation of Policy #2004-47. According to the
letter, Officer Barham requested a leave day on January 22, 2008, "to take care of a
personal situation." He "used sick leave on this occasion to travel to Texas." Then, on
January 25, 2009, Officer Barham contacted Chief Hedden and requested two leave
days "to take care of a personal situation." Chief Hedden expected Officer Barham to
report for work on January 28, 2008, but learned that Officer Barham "had called in
sick the night of January 27th. [He] also called in sick on the night of January 28th."
The letter referenced the prior "Letter of Counseling" issued on November 7, 2008,
and stated that Officer Barham's "use of leave on January 22nd[,] January 27th[,] and
January 28th clearly violate Policy #2004-47[,] line 1 and line 8," which provide that
"[a]t all time, when utilizing sick leave, all employees are expected to give honest and
truthful reasons for absences" and "[u]se of sick leave for reasons other than that
which is outlined under this policy can result in corrective action up to and including
termination of employment." In contrast to Burton's "Official Letter of Reprimand,"

                                         -19-
Chief Hedden did not request in Officer Barham's "Letter of Reprimand" that he draft
a written memorandum explaining his conduct.

       3. On April 14, 2010, Assistant Chief Larry Robinson issued Officer Barham
an "Official Letter of Reprimand," which Chief Hedden was provided a copy of and
signed off on, outlining three occasions on which Officer Barham had arrived late to
work: (1) March 22, 2010 (one hour late); (2) April 1, 2010 (one-and-a-half hours
late); (3) April 14, 2010 (18 minutes late). The letter found Officer Barham in
violation of Policy #2004-65 (Punctuality). This was Officer Barham's second "Letter
of Reprimand" and, additionally, his second notification of violations of Policy #2004-
65 (Punctuality). Yet, unlike Burton, Officer Barham was not required to draft a
written memorandum explaining his conduct.

       4. On April 6, 2011, Chief Hedden issued a "Letter of Counseling/Sick Leave
Usage" to Officer Barham for abuse of sick leave. According to the letter, Officer
Barham had called in sick on January 19, 2011; January 25, 2011; February 14, 2011;
February 15, 2011; February 16, 2011; February 25, 2011; February 28, 2011; March
1, 2011; and March 23, 2011. As of April 6, 2011, Officer Barham had also used the
eight hours of sick leave accrued on April 1, 2011. In total, "[s]ince January 1, 2011[,]
[Officer Barham] ha[d] called in sick ten (10) times, a total of eighty hours." Because
Officer Barham had "only accrued thirty-two (32) hours of sick leave since January
1[, 2011], . . . forty-eight (48) hours of other leave . . . had to be used to cover [his]
sick leave shortage." In the letter, Chief Hedden expressed his belief that Officer
Benham's "use of sick leave can be considered abuse of leave." Chief Hedden
reminded Officer Barham that "excessive absences and tardiness can result in
corrective action up-to and including termination of employment," but he did not
request that Officer Barham draft a written memorandum explaining his use of leave.
The "Letter of Counseling" was only "a form of training," reminding Officer Barham
"of the policies of the Secretary of State and of this department concerning leave
usage."

      5. On October 2, 2012, Captain Charlie Brice issued a "Letter of
Reprimand/Suspension" detailing Officer Barham's abuse of sick leave and failure to
timely report. This letter provides, in relevant part:



                                          -20-
        Burton's disciplinary record and Officer Barham's disciplinary record contain
comparable offenses—both failed to report timely to work or missed work. In
addition, Officer Barham exhibited not only punctuality problems but also abused sick
leave, yet he was never terminated. The state defendants assert that Officer Barham
is not similarly situated to Burton because Burton ignored Chief Hedden's request for


      On April 14, 2010 you were issued a written reprimand for Violation of
      Policy as it relates to Punctuality and on April 6, 2011 you were issued
      a Letter of Counseling for excessive sick leave usage.

      Since January 1, 2012 you have used 15 days of sick leave and have now
      exhausted all sick leave accumulated. This constant use of sick leave is
      considered by this department as abuse of sick leave and cannot be
      tolerated.

      You have also called in for issues non-related to sick leave where you
      stated you could not report to work and were allowed to take annual and
      or comp time to address the issue. You have been late for work on the
      following dates: August 30, 2012—15 minutes late, on September 5,
      2012—7 minutes late, on September 28, 2012—10 minutes late, and on
      October 2, 2012 you were 7 minutes late.

                                       ***

      On June 28th, 2012, you were advised by written memorandum that you
      were being placed on a Six-Month probationary period with this
      department. You were told that the probationary period was intended to
      provide you an opportunity to demonstrate your abilities as an employee
      of this department and to provide this department the opportunity to
      evaluate your performance as an employee with this department.

       Because of Officer Barham's "punctuality issues and excessive sick leave
issues," Officer Barham was "issued a Written Reprimand and . . . suspended without
pay for a period of three working days." Unlike Burton, Officer Barham was not
required to draft a written memorandum explaining his conduct.

                                        -21-
a written explanation of his tardiness, while Officer Barham complied with the
request.6 But Officer Barham was required only to draft a written memorandum on

      6
       The state defendants also note that Officer Barham never failed to complete an
accident report like Burton. But Burton maintains that his failure to timely complete
the accident report was not the result of his own inadvertence but instead excusable
based on Sergeant Huggs telling him not to prepare the report until Sergeant Huggs
could show him how to input the report into the new computer system. Because a
genuine issue of material fact exists as to whether Burton's failure to timely complete
the accident report was a legitimate basis for his discipline, we decline to consider it
in evaluating whether Officer Barham is a valid comparator. In any event, Officer
Barham's disciplinary record appears "more serious than that of [Burton]," see Ridout,
716 F.3d at 1085, even if we consider Burton's failure to complete the accident report.

       For example, Chief Hedden provided Officer Barham with a "memorandum as
a form of counseling" regarding an incident in which Officer Barham, as a private
citizen but in uniform, went to a neighbor's residence to complain about loud noise.
He presented himself "as conducting official business" by stating "open this door right
now, it's the police." According to the memorandum, such conduct violated Policy
#2004-21, which provides that "[o]fficers shall not intentionally become involved in
their own neighborhood quarrels or disputes when off duty." Officer Barham was not
disciplined for this conduct. Additionally, on February 6, 2009, a "complaint of
Harassing Communications" was filed against Officer Barham. Officer Barham denied
following the complainant "for the purpose of videotaping him, but [he] d[id] admit
to following [his] wife (Mrs. Barham) for that purpose." Because of a lack of
evidence, the complaint against Officer Barham was not sustained. And, on March 17,
2009, Chief Hedden issued a "Letter of Caution" to Officer Barham arising from an
incident in Irving, Texas, on January 22, 2009, in which Officer Barham "met and
talked with two men in the valet parking area of the Westin Hotel" and was
subsequently "approached by two Irving Texas Police Officers that had been called
to the hotel." In the letter, Chief Hedden concluded that "the very fact [that] police
were called to the location . . . implies that these individuals['] concerns were to the
level that they reported you to the police." Officer Barham also admitted "that Irving
Police officers were concerned about [him] possibly carrying a weapon and patted
[him] down." Chief Hedden stated his belief that Officer Barham failed to "use[]
ordinary and reasonable rules of good conduct and behavior in some instances" in
accordance with Policy #2004-16(f). The "letter [was] not a form of disciplinary

                                         -22-
one occasion, despite the repetitive nature of his conduct. Moreover, "demanding that
the compared employees have engaged in precisely identical conduct would make
[Officer Barham's] conduct[,] which [we conclude] [is] more serious than that of
[Burton's conduct,] irrelevant to the analysis." Ridout, 716 F.3d at 1085. "[W]e reject
such an approach." Id. (quotation and citation omitted).

      Therefore, we agree with the district court's conclusion that "[t]he comparator
evidence, taken together with other record evidence . . ., demonstrates that there is a
genuine issue of material fact as to whether there is an inference of discrimination."
Burton, 2013 WL 598123, at *9. We concur in the district court's determination that,
"[v]iewing the evidence in the light most favorable to Mr. Burton, a jury could
reasonably find that [the state] defendants' asserted reasons for terminating Mr. Burton
were a pretext for race discrimination." Id. We thus hold that the district court
correctly concluded that Chief Hedden was not entitled to qualified immunity on
Burton's § 1983 race discrimination claim.

                         2. Section1983 Retaliation Claim
       The state defendants assert that the district court erred in denying Chief Hedden
qualified immunity on Burton's § 1983 retaliation claim because (1) Assistant Chief
Robinson's conduct cannot be imputed to Chief Hedden, and (2) former Secretary of
State Charlie Daniels, not Chief Hedden, made the decision to terminate Burton.

       "In complaining of retaliation, [Burton] proceeds under two theories: violation
of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and deprivation
of 'rights, privileges, or immunities secured by the Constitution and laws' under 42
U.S.C. § 1983." Tyler v. Univ. of Ark. Bd. of Trs., 628 F.3d 980, 985 (8th Cir. 2011).
Under § 704(a) of Title VII, an employer may not "discriminate against any of his



action."


                                         -23-
employees or applicants for employment . . . because he has opposed any practice
made an unlawful employment practice by [Title VII], or because he has made a
charge [of discrimination] . . . under [Title VII]." 42 U.S.C. § 2000e–3(a). We have
previously recognized that "section 704(a) of Title VII 'may not be the basis for a
retaliatory discharge claim in a § 1983 action.'" Tyler, 628 F.3d at 986 (quoting
Greenwood v. Ross, 778 F.2d 448, 455 (8th Cir. 1985)). However, "§ 1983 provides
a vehicle for redressing claims of retaliation on the basis of the First Amendment." Id.
(emphasis added) (citing Lewis v. Jacks, 486 F.3d 1025, 1028–29 (8th Cir. 2007)).

       In his complaint, Burton alleges that he "was subjected to the above mentioned
acts of retaliation, for having complained about discriminatory practices, in violation
of Title VII of the Civil Rights Act of 1964 (as amended) as well as the Equal
Protection Clause of the Fourteenth Amendment to the United States Constitution."
(Emphasis added.) He also asserts that "the above acts of discrimination and
retaliation, were committed by the defendant under color of law, making this cause of
action enforceable pursuant to 42 U.S.C. § 1983." Nowhere in Burton's complaint
does he allege retaliation on the basis of the First Amendment.

       We have not yet addressed whether a plaintiff may bring a retaliation claim for
complaining of discrimination "under the guise of equal protection" pursuant to
§ 1983. See Solum v. Bd. of Cnty. Comm'rs for Cnty. of Houston, 880 F. Supp. 2d
1008, 1015 n.7 (D. Minn. 2012) ("The Davys allege a First Amendment, freedom
from retaliation claim under the guise of equal protection. . . . The Eighth Circuit has
yet to address the issue . . . ."). "[B]ut other courts explain that 'claims based on the
allegation that [plaintiff] was treated differently in retaliation for his speech are, at
their core, free-speech retaliation claims that do not implicate the Equal Protection




                                          -24-
Clause." Id. (second alteration in original) (quoting Kirby v. City of Elizabeth City,
N.C., 388 F.3d 440, 447 (4th Cir. 2004)).7

       We conclude that the district court "erred in denying [Chief Hedden] qualified
immunity on [Burton's] equal protection claim for retaliation [under § 1983]." Ratliff,
62 F.3d at 340. "The right to be free from retaliation is clearly established as a first
amendment right and as a statutory right under Title VII; but no clearly established
right exists under the equal protection clause to be free from retaliation." Id. We have
only recognized that "§ 1983 provides a vehicle for redressing claims of retaliation on
the basis of the First Amendment." Tyler, 628 F.3d at 986 (emphasis added) (citation
omitted). "Because no established right exists under the equal protection clause to be
free from retaliation, we reverse the district court's denial of qualified immunity on
[Burton's] equal-protection retaliation claim." Ratliff, 62 F.3d at 341 (citation omitted).



      7
          See also Teigen v. Renfrow, 511 F.3d 1072, 1086 (10th Cir. 2007) ("The kind
of bare retaliation claim at issue in this case simply cannot form the basis for a
constitutional equal protection violation."); Boyd v. Ill. State Police, 384 F.3d 888,
898 (7th Cir. 2004) ("As ISP correctly points out, the right to be free from retaliation
may be vindicated under the First Amendment or Title VII, but not the equal
protection clause."); Watkins v. Bowden, 105 F.3d 1344, 1354 (11th Cir. 1997) ("A
pure or generic retaliation claim, however, simply does not implicate the Equal
Protection Clause."); Bernheim v. Litt, 79 F.3d 318, 323 (2d Cir. 1996) ("[W]e know
of no court that has recognized a claim under the equal protection clause for retaliation
. . . ."); Grossbaum v. Indianapolis–Marion Cnty. Bldg. Auth., 100 F.3d 1287, 1296
n.8 (7th Cir. 1996) (stating that the Equal Protection Clause "does not establish a
general right to be free from retaliation"); Ratliff v. DeKalb Cnty., 62 F.3d 338, 340
(11th Cir. 1995) (reversing denial of qualified immunity on equal-protection
retaliation claim because there is "no clearly established right . . . under the equal
protection clause to be free from retaliation"); Gray v. Lacke, 885 F.2d 399, 414 (7th
Cir. 1989) ("Gray's right to be free from retaliation for protesting sexual harassment
and sex discrimination is a right created by Title VII, not the equal protection
clause.").


                                           -25-
                                     B. Title VII
      The state defendants also appeal the district court's denial of their summary
judgment motion on Burton's Title VII race discrimination and retaliation claims.
They request that we exercise pendent jurisdiction over these claims because they are
"inextricably intertwined" with the qualified-immunity interlocutory appeal.

         "We generally lack jurisdiction 'to hear an immediate appeal from a district
court's order denying summary judgment, because such an order is not a final
decision.'" S.L. ex rel. Lenderman v. St. Louis Metro. Police Dep't Bd. of Police
Comm'rs, 725 F.3d 843, 954 (8th Cir. Aug. 5, 2013) (quoting Krout v. Goemmer, 583
F.3d 557, 563–64 (8th Cir. 2009)). Nevertheless, this court "will exercise pendent
appeal jurisdiction over such an appeal only in the 'exceptional circumstance' in which
it is 'inextricably intertwined' with the qualified immunity appeal, which occurs when
the resolution of the qualified immunity claim 'necessarily resolves the pendent claims
as well.'" Id. (quoting Lockridge v. Bd. of Trs. of Univ. of Ark., 315 F.3d 1005, 1012
(8th Cir. 2003)).

       In the present case, "[o]ur jurisdiction on this appeal is limited to the question
of qualified immunity, but the answer to that question necessarily includes a
determination whether any constitutional or statutory rights were violated in the first
place." Bankhead v. Knickerehm, 360 F.3d 839, 843 (8th Cir. 2004) (citing Lockridge,
315 F.3d at 1008). "Because [Burton's] Title VII and § . . . 1983 claims set forth
parallel, substantially identical, legal theories of recovery, we apply the same analysis
to each claim." Humphries v. Pulaski Cnty. Special Sch. Dist., 580 F.3d 688, 693 n.3
(8th Cir. 2009) (quotations and citations omitted). "The same McDonnell Douglas
burden-shifting analysis is applicable to all of [Burton's] discrimination claims,
including his Title VII claim against the [state defendants]. Lockridge, 315 F.3d at
1013.




                                          -26-
       Here, "our resolution of the qualified immunity issue" as to Burton's § 1983
race discrimination claim "necessarily resolves" the Title VII race discrimination
claim. Id. (quotation omitted). Therefore, we conclude that we may exercise pendent
jurisdiction over such claim. For the reasons set forth in Part II.A., supra, we hold that
the district court correctly denied summary judgment to the state defendants on
Burton's Title VII race discrimination claim. However, our resolution of the § 1983
retaliation claim against Chief Hedden does not "necessarily resolve" the Title VII
retaliation claim against the state defendants. We did not analyze the merits of the
§ 1983 retaliation claim due to Burton's failure to plead a violation of his First
Amendment rights. Therefore, we decline to exercise pendent jurisdiction over the
Title VII retaliation claim against the state defendants.

                                   III. Conclusion
      Accordingly, we affirm the district court's judgment in all respects, except we
reverse its denial of qualified immunity to Chief Hedden on Burton's § 1983 equal-
protection retaliation claim. We remand for further proceedings consistent with this
opinion.
                        ______________________________




                                          -27-